FILED
                            NOT FOR PUBLICATION
                                                                           JUN 28 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHARLES E. TILLAGE; JOSEPH M.                    No.   18-15288
LOOMIS,
                                                 D.C. No. 3:17-cv-06477-VC
              Plaintiffs-Appellees,

 v.                                              MEMORANDUM*

COMCAST CORPORATION;
COMCAST CABLE
COMMUNICATIONS, LLC,

              Defendants-Appellants.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Vince Chhabria, District Judge, Presiding

                     Argued and Submitted February 12, 2019
                            San Francisco, California

Before: McKEOWN, W. FLETCHER, and MURGUIA, Circuit Judges.

      Comcast Corporation (“Comcast”) appeals the district court’s order denying

Comcast’s motion to compel arbitration. We have jurisdiction under 9 U.S.C.

§ 16(a)(1) and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      For the reasons set forth in our concurrently filed opinion in Blair v.

Rent-A-Center, Inc., No. 17-17221, we hold that California’s McGill rule is not

preempted by the Federal Arbitration Act.

      In light of this holding, we hold that the arbitration agreement between

Comcast and plaintiffs Charles Tillage and Joseph Loomis is null and void in its

entirety. Section 13(h) of the parties’ subscriber agreement purports to waive

plaintiffs’ rights to pursue public injunctive relief in any forum and so is

unenforceable under California law. See McGill v. Citibank, 393 P.3d 85, 94 (Cal.

2017). Section 13(h) also provides that “THIS WAIVER OF CLASS ACTIONS

AND COLLECTIVE RELIEF IS AN ESSENTIAL PART OF THIS

ARBITRATION PROVISION AND CANNOT BE SEVERED FROM IT.” This

non-severability clause results in the invalidation of the entire arbitration

agreement.

      Comcast argues that the opt-out clause of their subscriber agreement

removes it from McGill’s coverage because the subscriber agreement waives a

person’s right to pursue a public injunction only if he or she agrees to arbitrate.

That argument fails, as McGill applies to any consensual waiver of public

injunctive relief, irrespective of how the parties choose to waive that relief. 393
P.3d at 93–94 (quoting Cal. Civ. Code § 3513).


                                           2
AFFIRMED.




            3